DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Julie Spieker on 15 November 2021.

The application has been amended as follows: 
In the claims:
	Claim 20: on lines 1-2, delete "produced by a process comprising:", and insert --, wherein a process for producing the Clean Fuel Gas source and the Char source comprises:--


Allowable Subject Matter
Claims 20-31 are allowed.
The following is a statement of reasons for allowance:  the prior art does not teach or fairly suggest a Clean Fuel Gas source and a Char source, wherein a process for producing the Clean Fuel Gas source and the Char source comprises: inputting an electric and electronic waste source into a thermolysis system; wherein the thermolysis system comprises at least two reactors, at least two gas scrubbers, an oil/water separator, and an oil/tar cracker; destroying and/or removing toxic compounds 
Jacobsen (WO 2015/090477) is regarded as the closest relevant prior art. Jacobsen teaches treating various industrial or domestic wastes [0002] in a thermolysis system comprising at least two reactors, an oil/water separator, an oil/tar cracker, and at least two gas scrubbers, and obtaining a clean fuel gas source and a char source. However Jacobsen does not teach the feed is electric or electronic wastes, nor that they comprise hazardous halogenated substances, which after thermolysis are substantially free of halogenated organic compounds and do not contain tars and/or oils. Jacobsen wouldn't achieve the products being substantially free of these compounds, because from the oil tar cracker of Jacobsen gas products are obtained, which would comprise some vaporized halogenated substances, which as claimed is sent back to the secondary reactor after the cracker.
Feerer (US 8,419,902) teaches that some halogens in a municipal/industrial wastes are volatilized when pyrolyzed and cleaned out of the syngas (Col. 13, In. 16-19), however Feerer combines these back with the residues, i.e. chars, of the pyrolysis process (Col. 13, In. 27-36), therefore Feerer doesn't recognize that the char is free of hazardous halogenated organic compounds.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603.  The examiner can normally be reached on Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN MILLER/Primary Examiner, Art Unit 1772